  Case 1:20-cv-01480-RGA Document 4 Filed 11/17/20 Page 1 of 2 PageID #: 35




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

In re: TK Holdings, Inc., et al.   :            Chapter 11
                                   :            Case No. 17-11375 (BLS)
                      Debtors.     :
__________________________________ :
                                   :
JAMES F. DeBOUNO, JR.,             :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 20-1480-RGA
                                   :
TK HOLDINGS, INC.,                 :
                                   :
                      Appellees.   :

                                   RECOMMENDATION

              At Wilmington this 17th day of November, 2020.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review to determine the

appropriateness of mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

              This Appellant is one of a number of claimants whose claims were

affected by Judge Brendan L. Shannon’s ruling on October 21, 2020. Attached to his

supplemental Order Granting the Third, Eighth, and Ninth Omnibus Objections of Eric

D. Green, in his Capacity as Trustee of the Takata Airbag Tort Compensation Trust
  Case 1:20-cv-01480-RGA Document 4 Filed 11/17/20 Page 2 of 2 PageID #: 36




Fund, (Substantive) to No Liability Claims is attached Exhibit A, which contains the

names of 10 other individuals in addition to the present Appellant, who were affected by

Judge Shannon’s decision. Since the Trustee’s role is as the Trustee of the Takata

Airbag Tort Compensation Fund, mediation with one claimant would result in a

piecemeal approach to resolution.

                No briefing schedule for this appeal is being suggested in this

Recommendation.

                THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Through

this Recommendation, the parties are advised of their right to file objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D.

DEL. LR 72.1.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge Mary Pat Thynge




                                              2
